DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Status of the Claims
By amendment filed February 11, 2021 claim 1 has been amended and claim 18 has been cancelled. Claims 1 through 5 and 7 through 17 are currently pending.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner (U.S. Patent # 5,476,343) in view of Bower et al (U.S. Patent Publication No. 2013/0022810).
	In the case of claim 1, Sumner teaches a process for constructing a component part in the form of insulating an underwater pipeline comprised of forming a mixture of water, hydraulic binder/cement, aggregate and a polymeric modifier and applying the mixture to the component 
	Sumner does not teach that the composition included a polyol component comprising at least one polyol and a hardener component comprising at least one polyisocyanate. However, Sumner does teach that the polymeric modifiers were added in order to increase the flexibility of the cured product formed from the taught composition (Column 4 Lines 20-23 and Column 5 Lines 41-45). 
	Bower teaches a composite material comprised of an aggregate and an elastomeric composition wherein the elastomeric composition comprised an isocyanate component and an isocyanate-reactive component (Abstract). Bower teaches that the composite material was used on surfaces which were immersed in water (Page 9 Paragraph 0103 and 0107 and Page 11 Paragraph 0119). Bower teaches that the isocyanate component of the elastomeric composition comprised a polyisocyanate and the isocyanate-reactive/resin component comprised a hydrophobic polyol (Pages 2-3 Paragraphs 0016-0015, 0020 and 0027). Bower further teaches that the composite material was formed by mixing together the aggregate, isocyanate component and the resin/isocyanate-reactive component (Page 10 Paragraph 0114). Furthermore, Bower teaches that the taught elastomeric composition improved the flexibility of the cured composite material (Page 1 Paragraph 0010) and allowed for the composite material to cure in the presence of water (Page 11 Paragraph 0119).
	Based on the teachings of Bower, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have substituted the polymeric modifier of Sumner with the elastomeric composition of Bower because the elastomeric composition of Bower improved the flexibility of composite materials used to form underwater 
	Though Sumner teaches having applied the composition/mixture to an underwater component and therefore immersing the composition after application Sumner does not teach that the immersion occurred not earlier than 10 minutes and not later than 8 hours after application. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, as was discussed previously, the elastomeric composition of Bower allowed for the composite material to fully cure partially or completely submerged in water (Page 9 Paragraph 0103) and Bower further teaches that the curing time/working time for the composite was about 1 to about 40 minutes (Page 10 Paragraph 0113).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the time it takes to immerse the applied mixture of Sumner in view of Bower since the time till immersion affected when the coated component of Sumner in view of Bower can be used as an underwater pipeline.
	None of the references that the at least one polyisocyanate was in the range of 10 to 25% by weight, based on a total weight of the component (A), the component (B) and the component (C). However, as was discussed previously, “Generally, differences in concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the concentration of the at least one polyisocyanate of the composition of Sumner in view of Bower because this component affected the flexibility of the composite material.
	Neither Sumner nor Bower teach that the at least one polyol and water/polyol component (A), the at least one polyisocyanate/hardener component (B) and hydraulic binder and one or more aggregate/solid component (c) were provided separately and mixed as separate components. However, selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230. Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided and mixed the at least one polyol and water/polyol component (A), the at least one polyisocyanate/hardener component (B) and hydraulic binder and one or more aggregate/solid component (c) of Sumer in view of Bower as separate components because the order in which the components of the composition were provided an mixed did not affect the final multi-component composition.

	As for claim 4, 5 and 6, as was discussed previously, it would have been obvious to have determined optimal values for the time till immersion through routine experimentation.
	As for claim 7, as was discussed previously, the mixture of Sumner in view of Bower was applied when the component part was not in contact with water.
	As for claims 8-10, Bower teaches that the polyol was castor oil and the polyisocyanate was methylene diphenyl diisocyanate/diphenylmethane diisocyanate (MDI) (Pages 2-3 Paragraphs 0020 and 0032).
	As for claim 9, as was discussed previously, the hydraulic binder of Sumner in view of Bower was cement.
	As for claims 12-14, 16 and 17, as was discussed previously, the mixture of Sumner in view of Bower was a coating/grouting composition for coating a component part used in offshore application such as an underwater pipeline. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Bower et al as applied to claim 1 above, and further in view of Clarke (U.S. Patent # 7,544,241).
	The teachings of Sumner in view of Bower as they apply to claim 1 have been discussed previously and are incorporated herein.
	Neither Sumner nor Bower teaches that the component part was part of a wind energy plant, a water treatment plant, a dam, a sea wall or a water retaining system. However, as was discussed previously, the component part of Sumner was an underwater pipeline.

	Based on the teachings of Clarke, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied the process of Sumner in view of Bower to a part for a water treatment plant because it was known in the art for water treatment plants to use underwater pipelines therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that neither Sumner nor Bower teach the combination of material as separate components prior to mixing, as was discussed previously, selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230. Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C. Applicant has not provided any argument or evidence that the order in which the material components are provided prior to mixing affected the final multi-component composition or produced new or unexpected results.
	Furthermore, in response to applicant's argument that Bower allegedly teaches away from missing the polyisocyanate with water, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is not clear how a polyisocyanate reacting with water would render the primary reference of Sumner inoperable and not form the multi-component composition required by the reference.
In response to applicant’s argument that the applied references do not teach feature (iii) of the claim applicant has not cited any section of Sumner which would teach or suggest to one of ordinary skill that the taught composition would be applied to a component part not in contact with water. It is not clear why one of ordinary skill would perform the process of Sumner using a part in contact with water if this feature is not taught or suggested by the reference. The cited sections of Sumner disclose that the composition was applied by impingement method such as spraying. It is not clear why one of ordinary skill in the art would apply the impingement method with the component in contact with water is being in contact with water it not required by the taught process.
Applicant’s argument that Office Action’s analysis of the polyisocyanate content is improper is not persuasive because applicant misinterprets the obviousness of ranges. For a range to be obvious the only requirement are that the general conditions are taught and that the variable was recognized as being cause effective. Section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Furthermore, claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
	As was discussed previously, the general conditions of the composition were taught because it was taught that the polyisocyanate was a part of the composition and that the amount/concentration of the polyisocyanate was a cause affected variable because polyisocyanate affected the flexibility properties of the composite material.
	Applicant has not provided any argument or evidence that the claimed concentration for the at least one polyisocyanate was critical and produced unexpected results. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP section 2144.05.III.A.

Conclusion
	Claims 1 through 5 and 7 through 17 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712